DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power source”, the “fuel tank” and the “storage battery” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1, lines 4-5, recites the limitation “an outer wall is provided with a cabin door, an outer wall of both sides” rendering the claim vague and indefinite, since it is unclear if the outer wall of both sides is considered the same as the outer provided with a cabin door. Further, it is unclear as to exactly what both sides is in reference to. Furthermore, there is insufficient antecedent basis for the limitation “both sides” in the claim. As best understood, the outer walls are being interpreted as the same outer wall of the cabin, and the term both sides is being interpreted as different sides of the cabin.
6.	Claim 1, lines 8-9, recites the limitation “lifting rotors are provided with a quality of at least two… arranged side-by-side in parallel around… the man carried-cabin” which renders the claims vague and indefinite, since it is unclear as to exactly how at least two lifting rotors is capable of being both side by side, parallel and around on the cabin. 
7.	Claim 8 recites the limitation “the power source” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims not addressed are rejected based on their dependency from a rejected base claim.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cvrlje (US 2018/0354613 A1), in view of Graves et al. (US 2019/0329880 A1), hereinafter “Graves”.
10.	Regarding Claim 1, Cvrlje discloses a multi-rotor manned vehicle (Abstract, para. [0003], [0006], [0009], and [0046]-[0047]; multi-rotor manned vehicle 1 as seen in FIGS. 1-2), comprises a man-carried cabin (2), lifting rotors (6/7), an equipment cabin (25) and a steering rudder (para. [0056]; steering rudder 56a); 
an upper part (an upper part as seen in FIG. 2) of the man-carried cabin (2), a bottom edge (a bottom edge as seen in FIG. 2) is provided with a landing gear (para. [0074]; landing gear 10), an outer wall (outer wall as seen in FIGS. 1-2) is provided with a cabin door (26), an outer wall of both sides is provided with a side-push rotor (8/9), and a back end of the side-push rotor is provided with a first power device to drive the side-push rotor (paras. [0028] and [0072]; each of the lift rotors 6/7 as well as the push rotors 8/9 comprise power devices such as electric motors for driving the rotors); 
lifting rotors (6/7) are provided of a quantity of at least two (FIG. 1), which are arranged on both sides (FIG. 1) of the man-carried cabin (2), and the lower end of each lifting rotor (6/7) is respectively provided with a second power device to drive the lifting rotor (paras. [0028] and [0072]; each of the lift rotors 6/7 as well as the push rotors 8/9 comprise power devices such as electric motors for driving the rotors); 
an equipment bin (25) is arranged at a bottom (FIG. 1) of the man-carried cabin (2);
the steering rudder (56a) is arranged at a rear (57a) of the man-carried cabin (2);
wherein: each lifting rotor (6/7) is arranged on both sides (FIG. 1) of the man carried cabin (2) and is connected with the outer wall corresponding to the man-carried cabin (para. [0055]; lifting rotors 6/7 connected to the outer wall of cabin 2 as seen in FIGS. 1-2).
	Cvrlje is silent regarding a window that is separate from the door. 
	Graves discloses a multi-rotor vehicle (Abstract and FIG. 1) provided with a window (para. [0019]; window 12a as seen in FIG. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the invention Cvrlje as taught by Graves such that the man-married cabin is provided with a window. In doing so, a multi-rotor vehicle includes conventional means for facilitating the navigation of the vehicle in a safe and effective manner by a pilot and/or copilot.  
11.	Regarding Claim 2, modified Cvrlje discloses the multi-rotor manned vehicle (see Cvrlje) according to claim 1, wherein: the man-carried cabin is of a capsule structure with a circular cross section to accommodate a single person (cabin 2 as seen in FIGS. 1-2 is of a capsule structure with a circular cross section that can accommodate as many people as required).
12.	Regarding Claim 7, modified Cvrlje discloses the multi-rotor manned vehicle (see Cvrlje) according to claim 1, further comprising: both the first power device and second power device are driven by engines (para. [0073]) or electric motors (paras. [0028] and [0072]).
13.	Regarding Claim 8, modified Cvrlje discloses the multi-rotor manned vehicle (see Cvrlje) according to claim 7, wherein: when both the first power device and second power device are driven by electric motors, the power source is a storage battery (paras. [0072]-[0073]).

14.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cvrlje (US 2018/0354613 A1) and Graves et al. (US 2019/0329880 A1) as applied to claim 1 above, and further in view of Wagner et al. (US 2003/0085319 A1), hereinafter “Wagner”.
15.	Regarding Claim 3, modified Cvrlje discloses the multi-rotor manned vehicle (see Cvrlje) according to claim 1, further comprising: a parachute is arranged on the man-carried cabin (para. [0030]; cabin 2 comprising of a parachute).
	Modified Cvrlje is silent regarding the parachute being arranged specifically the top of the cabin.
	Wagner discloses a personal aircraft (Wanger Abstract and FIG. 1), comprising a parachute arranged at the top of a cabin (para. [0167]; parachute 36 disposed at a top 14 of cabin 12).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Cvrlje to use the arrangement of Wagner, as a known arrangement of parachute on top of a cabin for the purpose of providing emergency systems to a multi-rotor manned vehicle that can be utilized in a catastrophic event for preventing the vehicle from complete destruction, particularly enhancing the survivability of the passengers as well as the pilots.






Response to Arguments
Applicant's arguments filed on 08/08/2022 have been fully considered but they are not persuasive. 
With regard to arguments pertaining to claim 1, the applicant asserts that Cvrlje does not disclose the lifting rotors being arranged side by side in parallel around on both sides of the man carried cabin as well as the purpose of the lifting rotors of the claimed invention as noted on pp. 10-11 of the remarks. This is not found to be persuasive. The claim currently requires the lifting rotors provided with a quantity of at least two, where are arranged side-by-side in parallel around or on both sides of the man-carried cabin. Therefore, only two lifting rotors are required which are either side-by-side in parallel around or on both sides of the main-carried cabin. Cvrlje discloses exactly that in FIG. 1, where lifting rotors 6/7 are arranged on both sides of the cabin 2. The claims does not require a plurality of lifting rotors arranged in parallel and on both sides of the cabin. The examiner suggests amending the claims such that the structure of the cabin/fuselage is better recited in terms of the direction/axis in which the cabin/fuselage extends as well as the precise positioning of the plurality of rotors relative to the cabin. Furthermore, the examiner suggests that the claims to be focused on a single embodiment since each of the varying cabins encompass a cabin with a different geometry/appearance.  








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642




	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642